DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-10 are directed to a process; claims 11-19 are directed to a machine; and claim 20 is directed to a manufacture.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claims 11 and 20, recites the steps of:
receiving a request to transmit a message to a recipient, the request associated with a first account; gathering a first set of criteria associated with the first account; gathering a first bid provided by a first provider and a second bid provided by a second provider, the first bid indicating a first cost value for the first provider to deliver the first message to the recipient, and the second bid indicating a second cost value for the second provider to deliver the first message to the recipient; gathering a first quality score describing a likelihood that the message will be received by the recipient device if delivered by the first provider, and a second quality score describing a likelihood that the message will be received by the recipient if delivered by the second provider; selecting the first provider to deliver the message to the recipient based on the first set of criteria associated with the first account, the first bid, the second bid, the first quality score and the second quality score; and causing the message to be transmitted to the recipient via the first provider -- these claim limitations set forth certain methods of organizing human activity, particularly commercial interactions including agreements in the form of contracts and advertising, marketing, and sales activities/behaviors.  
Additionally, these steps set forth mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps with a recipient device, a first routing provider, a second routing provider-- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The remaining claim limitations recited in dependent claims merely narrow the abstract idea and do not recite further additional elements. Thus, claims 1-20 are directed to an abstract idea. 
Regarding the independent claims, the technical elements of performing the steps with a recipient device, a first routing provider, a second routing provider merely implement the abstract idea on a computer environment. Additionally, the dependent claims do not recite further technical elements. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zonoun (US Pat. No. 6,487,172).
As per claim 1, Zonoun teaches [a] method comprising: 
receiving a request to transmit a message to a recipient device, the request associated with a first account; (Zonoun: Figs. 1 and 2; Claim 1 (broadcasting a request for a bid to transfer the data packet on a network where there are more than one path to the destination); Col. 3; Lns. 12-65 (Thus, when the bidding algorithm of the present invention is utilized, the bidding algorithm posts (broadcasts) a request for a bid from Company A to its border gates A1-A4. The request can take many forms, but an example of a “request for a bid” broadcast 11 is shown in FIG. 2. The broadcast 11 is comprised of a requester's (sender's) identification (ID) field 12, a destination ID field 13 and a request metric field 14, which is comprised of criteria for obtaining a routing metric field 14. The request metric field 14 includes information about the data packet(s) being sent and criteria for the type of routing metric values being sought. Thus, in the example shown in FIG. 1, Company A broadcasts the request by posting a bid request 14 to its four BGs, A1-A4.))
gathering a first set of criteria associated with the first account; (Zonoun: Fig. 2; Col. 3; Lns. 12-65 (Thus, when the bidding algorithm of the present invention is utilized, the bidding algorithm posts (broadcasts) a request for a bid from Company A to its border gates A1-A4. The request can take many forms, but an example of a “request for a bid” broadcast 11 is shown in FIG. 2. The broadcast 11 is comprised of a requester's (sender's) identification (ID) field 12, a destination ID field 13 and a request metric field 14, which is comprised of criteria for obtaining a routing metric field 14. The request metric field 14 includes information about the data packet(s) being sent and criteria for the type of routing metric values being sought.))
gathering a first bid provided by a first routing provider and a second bid provided by a second routing provider, the first bid indicating a first cost value for the first routing provider to deliver the first message to the recipient device, and the second bid indicating a second cost value for the second routing provider to deliver the first message to the recipient device; (Zonoun: Fig. 3; Claim 1 (receiving at least one bid in response to the broadcast request, the bid including a routing metric associated with the transfer of the packet to the destination through a particular path); Col. 4; Ln. 19-65 (FIG. 3 shows a metric entry table (metric table) 15, generated by the algorithm and which table 15 tabulates the values received from the returning bid metrics. As noted, the table establishes entries for each of the border gates. Thus, the A1-A4 entries are listed. In the example table 15, the cost through AS3 is shown as $0.02, while through AS4 is $0.01. However, the delay is less through AS3 when compared to AS4 (0.2 sec versus 0.4 sec.). Thus, table 15 informs the originator that the route through A4 is half as costly, but the route through A3 is twice as fast.)) 
gathering a first quality score describing a likelihood that the message will be received by the recipient device if delivered by the first routing provider, and a second quality score describing a likelihood that the message will be received by the recipient device if delivered by the second routing provider; (Zonoun: Fig. 3; Claim 1 (receiving at least one bid in response to the broadcast request, the bid including a routing metric associated with the transfer of the packet to the destination through a particular path); Col. 4; Ln. 19-65 (FIG. 3 shows a metric entry table (metric table) 15, generated by the algorithm and which table 15 tabulates the values received from the returning bid metrics. As noted, the table establishes entries for each of the border gates. Thus, the A1-A4 entries are listed. In the example table 15, the cost through AS3 is shown as $0.02, while through AS4 is $0.01. However, the delay is less through AS3 when compared to AS4 (0.2 sec versus 0.4 sec.). Thus, table 15 informs the originator that the route through A4 is half as costly, but the route through A3 is twice as fast.)) 
selecting the first routing provider to deliver the message to the recipient device based on the first set of criteria associated with the first account, the first bid, the second bid, the first quality score and the second quality score; and (Zonoun: Fig. 7; Claim 1 (selecting a desired path to the destination based on the received routing metric.); Col. 7; Lns. 12-65 (However, if the particular BG is serving the originating host (shown in block 55), the metric is collected in the metric table for the host (shown in block 60). If multiple valid table entries are present, the algorithm uses a particular decision-making parameter based on the received metric values for selecting the most desirable path. The desirable route is selected (shown in block 62), followed by the sending of the data packet or packets through the selected route (shown in block 63). In the preferred embodiment, cost and delay values are included within the routing metric. The cost value is the cost in monetary terms (dollars, for example) in sending the packet, while delay is measured in terms of time (for example, seconds). Thus, the host can determine which path provides the most cost savings or which path provides the least delay, in order to select one winning bid as the desired path. This choice allows distinguishing the most effective path for a given type of data being sent across the network. For example, text data can be sent by the less costly path, while telephony may opt for the path with the least delay.))
causing the message to be transmitted to the recipient device via the first routing provider. (Zonoun: Fig. 7; Col. 7; Lns. 12-65 (If multiple valid table entries are present, the algorithm uses a particular decision-making parameter based on the received metric values for selecting the most desirable path. The desirable route is selected (shown in block 62), followed by the sending of the data packet or packets through the selected route (shown in block 63)))




As per claim 2, Zonoun teaches wherein selecting the first routing provider to deliver the message comprises: 
calculating a first ranking value for the first bid based on the first set of criteria, the first cost value, and the first quality score; (Zonoun: Fig. 7; Claim 1; ; Col. 7; Lns. 12-65 (However, if the particular BG is serving the originating host (shown in block 55), the metric is collected in the metric table for the host (shown in block 60). If multiple valid table entries are present, the algorithm uses a particular decision-making parameter based on the received metric values for selecting the most desirable path. The desirable route is selected (shown in block 62), followed by the sending of the data packet or packets through the selected route (shown in block 63). In the preferred embodiment, cost and delay values are included within the routing metric. The cost value is the cost in monetary terms (dollars, for example) in sending the packet, while delay is measured in terms of time (for example, seconds). Thus, the host can determine which path provides the most cost savings or which path provides the least delay, in order to select one winning bid as the desired path. This choice allows distinguishing the most effective path for a given type of data being sent across the network. For example, text data can be sent by the less costly path, while telephony may opt for the path with the least delay.); Col. 4; Ln. 19 through Col. 5, Ln. 30 (Clearly, Company A would choose the A3/AS3/B1 path over the A2/AS2/D1/AS3/B1 path, since both cost and delay would be greater through the longer path. The example is shown to illustrate the aspect of the invention in which a multitude of paths can exist between the sender and the recipient of the packet. Where multiple levels are encountered, each can be solicited for a bid and the returned routing metric compared to designate the most desirable route. Furthermore, in paths where multiple costs and delay values are present, the values can be incremented at appropriate levels as the routing metric is sent back upstream to provide a cumulative value. When the cumulative routing metric values are returned to the requester (Company A in the example), the requester has collected information for resolving the contention by the BGs. The requester can set the parameters for resolving the contention. For example, company A can select the least expensive route. This approach may be desirable when sending text data packets to Company B. However, for telephony communication where real time conversation is more critical, the path with the least delay may be more attractive. Likewise, a compromise equation can be set for obtaining the most optimum cost/delay factors. The basis for the best or most desirable route selection is a choice available for programming within the algorithm.))
calculating a second ranking value for the second bid based on the first set of criteria, the second cost value, and the second quality score; (Zonoun: Fig. 7; Claim 1; ; Col. 7; Lns. 12-65 (However, if the particular BG is serving the originating host (shown in block 55), the metric is collected in the metric table for the host (shown in block 60). If multiple valid table entries are present, the algorithm uses a particular decision-making parameter based on the received metric values for selecting the most desirable path. The desirable route is selected (shown in block 62), followed by the sending of the data packet or packets through the selected route (shown in block 63). In the preferred embodiment, cost and delay values are included within the routing metric. The cost value is the cost in monetary terms (dollars, for example) in sending the packet, while delay is measured in terms of time (for example, seconds). Thus, the host can determine which path provides the most cost savings or which path provides the least delay, in order to select one winning bid as the desired path. This choice allows distinguishing the most effective path for a given type of data being sent across the network. For example, text data can be sent by the less costly path, while telephony may opt for the path with the least delay.); Col. 4; Ln. 19 through Col. 5, Ln. 30 (Clearly, Company A would choose the A3/AS3/B1 path over the A2/AS2/D1/AS3/B1 path, since both cost and delay would be greater through the longer path. The example is shown to illustrate the aspect of the invention in which a multitude of paths can exist between the sender and the recipient of the packet. Where multiple levels are encountered, each can be solicited for a bid and the returned routing metric compared to designate the most desirable route. Furthermore, in paths where multiple costs and delay values are present, the values can be incremented at appropriate levels as the routing metric is sent back upstream to provide a cumulative value. When the cumulative routing metric values are returned to the requester (Company A in the example), the requester has collected information for resolving the contention by the BGs. The requester can set the parameters for resolving the contention. For example, company A can select the least expensive route. This approach may be desirable when sending text data packets to Company B. However, for telephony communication where real time conversation is more critical, the path with the least delay may be more attractive. Likewise, a compromise equation can be set for obtaining the most optimum cost/delay factors. The basis for the best or most desirable route selection is a choice available for programming within the algorithm.))
ranking the first bid and the second bid based on the first ranking value and the second ranking value; and (Zonoun: Fig. 7; Claim 1; ; Col. 7; Lns. 12-65 (However, if the particular BG is serving the originating host (shown in block 55), the metric is collected in the metric table for the host (shown in block 60). If multiple valid table entries are present, the algorithm uses a particular decision-making parameter based on the received metric values for selecting the most desirable path. The desirable route is selected (shown in block 62), followed by the sending of the data packet or packets through the selected route (shown in block 63). In the preferred embodiment, cost and delay values are included within the routing metric. The cost value is the cost in monetary terms (dollars, for example) in sending the packet, while delay is measured in terms of time (for example, seconds). Thus, the host can determine which path provides the most cost savings or which path provides the least delay, in order to select one winning bid as the desired path. This choice allows distinguishing the most effective path for a given type of data being sent across the network. For example, text data can be sent by the less costly path, while telephony may opt for the path with the least delay.); Col. 4; Ln. 19 through Col. 5, Ln. 30 (Clearly, Company A would choose the A3/AS3/B1 path over the A2/AS2/D1/AS3/B1 path, since both cost and delay would be greater through the longer path. The example is shown to illustrate the aspect of the invention in which a multitude of paths can exist between the sender and the recipient of the packet. Where multiple levels are encountered, each can be solicited for a bid and the returned routing metric compared to designate the most desirable route. Furthermore, in paths where multiple costs and delay values are present, the values can be incremented at appropriate levels as the routing metric is sent back upstream to provide a cumulative value. When the cumulative routing metric values are returned to the requester (Company A in the example), the requester has collected information for resolving the contention by the BGs. The requester can set the parameters for resolving the contention. For example, company A can select the least expensive route. This approach may be desirable when sending text data packets to Company B. However, for telephony communication where real time conversation is more critical, the path with the least delay may be more attractive. Likewise, a compromise equation can be set for obtaining the most optimum cost/delay factors. The basis for the best or most desirable route selection is a choice available for programming within the algorithm.))
selecting the first routing provider based on the ranking (Zonoun: Fig. 7; Claim 1; ; Col. 7; Lns. 12-65 (However, if the particular BG is serving the originating host (shown in block 55), the metric is collected in the metric table for the host (shown in block 60). If multiple valid table entries are present, the algorithm uses a particular decision-making parameter based on the received metric values for selecting the most desirable path. The desirable route is selected (shown in block 62), followed by the sending of the data packet or packets through the selected route (shown in block 63). In the preferred embodiment, cost and delay values are included within the routing metric. The cost value is the cost in monetary terms (dollars, for example) in sending the packet, while delay is measured in terms of time (for example, seconds). Thus, the host can determine which path provides the most cost savings or which path provides the least delay, in order to select one winning bid as the desired path. This choice allows distinguishing the most effective path for a given type of data being sent across the network. For example, text data can be sent by the less costly path, while telephony may opt for the path with the least delay.); Col. 4; Ln. 19 through Col. 5, Ln. 30 (Clearly, Company A would choose the A3/AS3/B1 path over the A2/AS2/D1/AS3/B1 path, since both cost and delay would be greater through the longer path. The example is shown to illustrate the aspect of the invention in which a multitude of paths can exist between the sender and the recipient of the packet. Where multiple levels are encountered, each can be solicited for a bid and the returned routing metric compared to designate the most desirable route. Furthermore, in paths where multiple costs and delay values are present, the values can be incremented at appropriate levels as the routing metric is sent back upstream to provide a cumulative value. When the cumulative routing metric values are returned to the requester (Company A in the example), the requester has collected information for resolving the contention by the BGs. The requester can set the parameters for resolving the contention. For example, company A can select the least expensive route. This approach may be desirable when sending text data packets to Company B. However, for telephony communication where real time conversation is more critical, the path with the least delay may be more attractive. Likewise, a compromise equation can be set for obtaining the most optimum cost/delay factors. The basis for the best or most desirable route selection is a choice available for programming within the algorithm.))
As per claim 3, Zonoun teaches wherein calculating the first ranking value comprises: 
determining a first weight value based on the first set of criteria; (Zonoun: Fig. 7; Claim 1; Col. 7; Lns. 12-65 (However, if the particular BG is serving the originating host (shown in block 55), the metric is collected in the metric table for the host (shown in block 60). If multiple valid table entries are present, the algorithm uses a particular decision-making parameter based on the received metric values for selecting the most desirable path. The desirable route is selected (shown in block 62), followed by the sending of the data packet or packets through the selected route (shown in block 63). In the preferred embodiment, cost and delay values are included within the routing metric. The cost value is the cost in monetary terms (dollars, for example) in sending the packet, while delay is measured in terms of time (for example, seconds). Thus, the host can determine which path provides the most cost savings or which path provides the least delay, in order to select one winning bid as the desired path. This choice allows distinguishing the most effective path for a given type of data being sent across the network. For example, text data can be sent by the less costly path, while telephony may opt for the path with the least delay.); Col. 4; Ln. 19 through Col. 5, Ln. 30 (Furthermore, in paths where multiple costs and delay values are present, the values can be incremented at appropriate levels as the routing metric is sent back upstream to provide a cumulative value. When the cumulative routing metric values are returned to the requester (Company A in the example), the requester has collected information for resolving the contention by the BGs. The requester can set the parameters for resolving the contention. For example, company A can select the least expensive route. This approach may be desirable when sending text data packets to Company B. However, for telephony communication where real time conversation is more critical, the path with the least delay may be more attractive. Likewise, a compromise equation can be set for obtaining the most optimum cost/delay factors. The basis for the best or most desirable route selection is a choice available for programming within the algorithm.))
applying the first weight value to the first quality score, yielding a first weighted quality score; and (Zonoun: Fig. 7; Claim 1; Col. 7; Lns. 12-65 (However, if the particular BG is serving the originating host (shown in block 55), the metric is collected in the metric table for the host (shown in block 60). If multiple valid table entries are present, the algorithm uses a particular decision-making parameter based on the received metric values for selecting the most desirable path. The desirable route is selected (shown in block 62), followed by the sending of the data packet or packets through the selected route (shown in block 63). In the preferred embodiment, cost and delay values are included within the routing metric. The cost value is the cost in monetary terms (dollars, for example) in sending the packet, while delay is measured in terms of time (for example, seconds). Thus, the host can determine which path provides the most cost savings or which path provides the least delay, in order to select one winning bid as the desired path. This choice allows distinguishing the most effective path for a given type of data being sent across the network. For example, text data can be sent by the less costly path, while telephony may opt for the path with the least delay.); Col. 4; Ln. 19 through Col. 5, Ln. 30 (Furthermore, in paths where multiple costs and delay values are present, the values can be incremented at appropriate levels as the routing metric is sent back upstream to provide a cumulative value. When the cumulative routing metric values are returned to the requester (Company A in the example), the requester has collected information for resolving the contention by the BGs. The requester can set the parameters for resolving the contention. For example, company A can select the least expensive route. This approach may be desirable when sending text data packets to Company B. However, for telephony communication where real time conversation is more critical, the path with the least delay may be more attractive. Likewise, a compromise equation can be set for obtaining the most optimum cost/delay factors. The basis for the best or most desirable route selection is a choice available for programming within the algorithm.))
determining the first ranking value based on the first cost value and the first weighted quality score. (Zonoun: Fig. 7; Claim 1; Col. 7; Lns. 12-65 (However, if the particular BG is serving the originating host (shown in block 55), the metric is collected in the metric table for the host (shown in block 60). If multiple valid table entries are present, the algorithm uses a particular decision-making parameter based on the received metric values for selecting the most desirable path. The desirable route is selected (shown in block 62), followed by the sending of the data packet or packets through the selected route (shown in block 63). In the preferred embodiment, cost and delay values are included within the routing metric. The cost value is the cost in monetary terms (dollars, for example) in sending the packet, while delay is measured in terms of time (for example, seconds). Thus, the host can determine which path provides the most cost savings or which path provides the least delay, in order to select one winning bid as the desired path. This choice allows distinguishing the most effective path for a given type of data being sent across the network. For example, text data can be sent by the less costly path, while telephony may opt for the path with the least delay.); Col. 4; Ln. 19 through Col. 5, Ln. 30 (Furthermore, in paths where multiple costs and delay values are present, the values can be incremented at appropriate levels as the routing metric is sent back upstream to provide a cumulative value. When the cumulative routing metric values are returned to the requester (Company A in the example), the requester has collected information for resolving the contention by the BGs. The requester can set the parameters for resolving the contention. For example, company A can select the least expensive route. This approach may be desirable when sending text data packets to Company B. However, for telephony communication where real time conversation is more critical, the path with the least delay may be more attractive. Likewise, a compromise equation can be set for obtaining the most optimum cost/delay factors. The basis for the best or most desirable route selection is a choice available for programming within the algorithm.))

As per claim 4, Zonoun teaches wherein calculating the second ranking value comprises: 
applying the first weight value to the second quality score, yielding a second weighted quality score; and (Zonoun: Fig. 7; Claim 1; Col. 7; Lns. 12-65 (However, if the particular BG is serving the originating host (shown in block 55), the metric is collected in the metric table for the host (shown in block 60). If multiple valid table entries are present, the algorithm uses a particular decision-making parameter based on the received metric values for selecting the most desirable path. The desirable route is selected (shown in block 62), followed by the sending of the data packet or packets through the selected route (shown in block 63). In the preferred embodiment, cost and delay values are included within the routing metric. The cost value is the cost in monetary terms (dollars, for example) in sending the packet, while delay is measured in terms of time (for example, seconds). Thus, the host can determine which path provides the most cost savings or which path provides the least delay, in order to select one winning bid as the desired path. This choice allows distinguishing the most effective path for a given type of data being sent across the network. For example, text data can be sent by the less costly path, while telephony may opt for the path with the least delay.); Col. 4; Ln. 19 through Col. 5, Ln. 30 (Furthermore, in paths where multiple costs and delay values are present, the values can be incremented at appropriate levels as the routing metric is sent back upstream to provide a cumulative value. When the cumulative routing metric values are returned to the requester (Company A in the example), the requester has collected information for resolving the contention by the BGs. The requester can set the parameters for resolving the contention. For example, company A can select the least expensive route. This approach may be desirable when sending text data packets to Company B. However, for telephony communication where real time conversation is more critical, the path with the least delay may be more attractive. Likewise, a compromise equation can be set for obtaining the most optimum cost/delay factors. The basis for the best or most desirable route selection is a choice available for programming within the algorithm.))
determining the second ranking value based on the second cost value and the second weighted quality score.  (Zonoun: Fig. 7; Claim 1; Col. 7; Lns. 12-65 (However, if the particular BG is serving the originating host (shown in block 55), the metric is collected in the metric table for the host (shown in block 60). If multiple valid table entries are present, the algorithm uses a particular decision-making parameter based on the received metric values for selecting the most desirable path. The desirable route is selected (shown in block 62), followed by the sending of the data packet or packets through the selected route (shown in block 63). In the preferred embodiment, cost and delay values are included within the routing metric. The cost value is the cost in monetary terms (dollars, for example) in sending the packet, while delay is measured in terms of time (for example, seconds). Thus, the host can determine which path provides the most cost savings or which path provides the least delay, in order to select one winning bid as the desired path. This choice allows distinguishing the most effective path for a given type of data being sent across the network. For example, text data can be sent by the less costly path, while telephony may opt for the path with the least delay.); Col. 4; Ln. 19 through Col. 5, Ln. 30 (Furthermore, in paths where multiple costs and delay values are present, the values can be incremented at appropriate levels as the routing metric is sent back upstream to provide a cumulative value. When the cumulative routing metric values are returned to the requester (Company A in the example), the requester has collected information for resolving the contention by the BGs. The requester can set the parameters for resolving the contention. For example, company A can select the least expensive route. This approach may be desirable when sending text data packets to Company B. However, for telephony communication where real time conversation is more critical, the path with the least delay may be more attractive. Likewise, a compromise equation can be set for obtaining the most optimum cost/delay factors. The basis for the best or most desirable route selection is a choice available for programming within the algorithm.))

As per claim 5, Zonoun teaches further comprising: 
receiving a second request to transmit a second message to a second recipient device, the second request associated with a second account; (Zonoun: Figs. 1 and 2; Claim 1 (broadcasting a request for a bid to transfer the data packet on a network where there are more than one path to the destination); Col. 2, Ln. 25 through Col. 3; Lns. 65 (Thus, when the bidding algorithm of the present invention is utilized, the bidding algorithm posts (broadcasts) a request for a bid from Company A to its border gates A1-A4. The request can take many forms, but an example of a “request for a bid” broadcast 11 is shown in FIG. 2. The broadcast 11 is comprised of a requester's (sender's) identification (ID) field 12, a destination ID field 13 and a request metric field 14, which is comprised of criteria for obtaining a routing metric field 14. The request metric field 14 includes information about the data packet(s) being sent and criteria for the type of routing metric values being sought. Thus, in the example shown in FIG. 1, Company A broadcasts the request by posting a bid request 14 to its four BGs, A1-A4.))
gathering a second set of criteria associated with the second account; (Zonoun: Fig. 2; Col. 3; Lns. 12-65 (Thus, when the bidding algorithm of the present invention is utilized, the bidding algorithm posts (broadcasts) a request for a bid from Company A to its border gates A1-A4. The request can take many forms, but an example of a “request for a bid” broadcast 11 is shown in FIG. 2. The broadcast 11 is comprised of a requester's (sender's) identification (ID) field 12, a destination ID field 13 and a request metric field 14, which is comprised of criteria for obtaining a routing metric field 14. The request metric field 14 includes information about the data packet(s) being sent and criteria for the type of routing metric values being sought.))
gathering the first bid provided by the first routing provider and the second bid provided by the second routing provider; (Zonoun: Fig. 3; Claim 1 (receiving at least one bid in response to the broadcast request, the bid including a routing metric associated with the transfer of the packet to the destination through a particular path); Col. 4; Ln. 19-65 (FIG. 3 shows a metric entry table (metric table) 15, generated by the algorithm and which table 15 tabulates the values received from the returning bid metrics. As noted, the table establishes entries for each of the border gates. Thus, the A1-A4 entries are listed. In the example table 15, the cost through AS3 is shown as $0.02, while through AS4 is $0.01. However, the delay is less through AS3 when compared to AS4 (0.2 sec versus 0.4 sec.). Thus, table 15 informs the originator that the route through A4 is half as costly, but the route through A3 is twice as fast.)) 
gathering a first updated quality score describing an updated likelihood that the second message will be received by the second recipient device if delivered by the first routing provider, and a second updated quality score describing an updated likelihood that the second message will be received by the second recipient device if delivered by the second routing provider; (Zonoun: Fig. 3; Claim 1 (receiving at least one bid in response to the broadcast request, the bid including a routing metric associated with the transfer of the packet to the destination through a particular path); Col. 4; Ln. 19-65 (FIG. 3 shows a metric entry table (metric table) 15, generated by the algorithm and which table 15 tabulates the values received from the returning bid metrics. As noted, the table establishes entries for each of the border gates. Thus, the A1-A4 entries are listed. In the example table 15, the cost through AS3 is shown as $0.02, while through AS4 is $0.01. However, the delay is less through AS3 when compared to AS4 (0.2 sec versus 0.4 sec.). Thus, table 15 informs the originator that the route through A4 is half as costly, but the route through A3 is twice as fast.)) 
selecting the second routing provider to deliver the second message to the second recipient device based on the second set of criteria associated with the second account, the first bid, the second bid, the first updated quality score and the second updated quality score; and (Zonoun: Fig. 7; Claim 1 (selecting a desired path to the destination based on the received routing metric.); Col. 7; Lns. 12-65 (However, if the particular BG is serving the originating host (shown in block 55), the metric is collected in the metric table for the host (shown in block 60). If multiple valid table entries are present, the algorithm uses a particular decision-making parameter based on the received metric values for selecting the most desirable path. The desirable route is selected (shown in block 62), followed by the sending of the data packet or packets through the selected route (shown in block 63). In the preferred embodiment, cost and delay values are included within the routing metric. The cost value is the cost in monetary terms (dollars, for example) in sending the packet, while delay is measured in terms of time (for example, seconds). Thus, the host can determine which path provides the most cost savings or which path provides the least delay, in order to select one winning bid as the desired path. This choice allows distinguishing the most effective path for a given type of data being sent across the network. For example, text data can be sent by the less costly path, while telephony may opt for the path with the least delay.))
Attorney Docket No. 5082.104US150causing the second message to be transmitted to the second recipient device via the second routing provider.  (Zonoun: Fig. 7; Col. 7; Lns. 12-65 (If multiple valid table entries are present, the algorithm uses a particular decision-making parameter based on the received metric values for selecting the most desirable path. The desirable route is selected (shown in block 62), followed by the sending of the data packet or packets through the selected route (shown in block 63)); Col. 8, Lns 6-10 (Furthermore, the invention can be practiced in the sending of single packets, multiple packets, as well as the streaming of multiple packets.))
The Examiner notes that the invention of Zonoun teaches first, second, third . . .  n messages (Zonoun: Col. 8, Lns 6-10 (Furthermore, the invention can be practiced in the sending of single packets, multiple packets, as well as the streaming of multiple packets.))

As per claim 9, Zonoun teaches wherein the first set of criteria identifies a minimum level of service. (Zonoun: Col. Lns. (Thus, in the example shown in FIG. 1, Company A broadcasts the request by posting a bid request 14 to its four BGs, A1-A4. The broadcast states that the destination is Host B at Company B and the criteria solicits cost and delay information for sending a packet (or a stream of packets) to the destination. If the BGs support the algorithm, then the broadcast is passed downstream to AS1-AS4. For AS1 and AS2, the destination is not within their domain and no other border gates are present. Therefore, AS1 and AS2 cannot provide a route to reach Company B. Accordingly, in response to the broadcast, either a no response or a response in the negative (depending on how the program is made to respond) is sent back to the BGs A1 and A2. The preference is not to respond at all. FIG. 3 shows a metric entry table (metric table) 15, generated by the algorithm and which table 15 tabulates the values received from the returning bid metrics. As noted, the table establishes entries for each of the border gates. Thus, the A1-A4 entries are listed. Since no valid responses were returned from A1 and A2 within a specified time limit (since the destination cannot be reached through these routes), there are no delay and cost values entered for A1 and A2.))

As per claim 10, Zonoun teaches wherein gathering the first bid provided by the first routing provider and the second bid provided by a second routing provider comprises: 
determining that a first level of service associated with the first bid and a second level of service associated with the second bid meet or exceed the minimum level of service identified by the first set of criteria. (Zonoun: Col. Lns. (Thus, in the example shown in FIG. 1, Company A broadcasts the request by posting a bid request 14 to its four BGs, A1-A4. The broadcast states that the destination is Host B at Company B and the criteria solicits cost and delay information for sending a packet (or a stream of packets) to the destination. If the BGs support the algorithm, then the broadcast is passed downstream to AS1-AS4. For AS1 and AS2, the destination is not within their domain and no other border gates are present. Therefore, AS1 and AS2 cannot provide a route to reach Company B. Accordingly, in response to the broadcast, either a no response or a response in the negative (depending on how the program is made to respond) is sent back to the BGs A1 and A2. The preference is not to respond at all. FIG. 3 shows a metric entry table (metric table) 15, generated by the algorithm and which table 15 tabulates the values received from the returning bid metrics. As noted, the table establishes entries for each of the border gates. Thus, the A1-A4 entries are listed. Since no valid responses were returned from A1 and A2 within a specified time limit (since the destination cannot be reached through these routes), there are no delay and cost values entered for A1 and A2. However, delay and cost values were returned from the path through A3 and A4.))

As per claims 11 and 20, these claims recite limitations substantially similar to claim 1 and are therefore rejected in the same manner as this claim, as set forth above. 

As per claims 12-15 and 19, these claims are substantially similar to claims 2-5 and 10, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zonoun in view of Hultgren (US Pat No 6,134,589).
As per claim 6, Zonoun teaches a cost value (Zonoun: Fig. 3; Claim 1; Col. 4; Ln. 19-65).  Zonoun does not explicitly state the following known technique which is taught by Hultgren:
wherein the first set of criteria identifies a maximum cost value. (Hultgren: Col. 10, Lns. 5-15 (The bid message developed by bid processor 220 includes the quality parameters which the intermediate node proffers for the solicited link. In determining these parameter for development of the bid message, bid processor 220 sends inquiries to each of statistical analyzer 230, traffic manager/scheduler 232, and bit error rate tester 234. Traffic manager/scheduler 232 is consulted to determine minimum bandwidth (MinBW-B) available on the link; a maximum cost per minute (MaxCPM-B) for the link; and the time for which any reservation on the link can be guaranteed or bid remain open (PERIOD). The statistical analyzer 230 is consulted to determine a maximum delay per packet (MaxDPP-B) on the link and a maximum delay variation (MaxDV-B) for the link. Bit error rate tester 234 is consulted to determine the maximum error rate (MaxERR-B) on the link.); Col. 5, Ln. 56 through Col. 6, Ln. 5 (The default parameters mentioned above, which can subsequently be edited, include: a minimum bandwidth (MinBW); a maximum cost per minute (MaxCPM); a maximum delay per packet (MaxDPP); a maximum delay variation (MaxDV); a maximum error rate (MaxERR); and, a period (PERIOD) corresponding to an expected time duration or length of the connection. The minimum bandwidth (MinBW) is entered in units of kilobits per second; the maximum cost per minute (MaxCPM) is entered in a prearranged currency (e.g., US dollars per minute); the maximum delay per packet (MaxDPP) is entered in (tenths of) seconds; the maximum delay variation (MaxDV) is entered in (hundredths of) seconds; the maximum error rate (MaxERR) is entered in bits per million; and, the period is entered in minutes.))
This known technique is applicable to the method of Zonoun as they both share characteristics and capabilities, namely, they are directed to directed to receiving bids. 
. One of ordinary skill in the art at the time of filing would have recognized that applying the known technique of Hultgren would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Hultgren to the teachings of Zonoun would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such maximum cost value features into similar methods.  Further, applying the first set of criteria identifies a maximum cost value to the first set of criteria of Zonoun would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow a user to receive the quality of connection which the user desires. (Hultgren: Col. 4, Lns. 35 through Col. 5, Ln. 9)

As per claim 7, Zonoun/Hultgren teach the invention of claim 6 as set forth above.  Additionally, Zonoun/Hultgren wherein gathering the first bid provided by the first routing provider and the second bid provided by a second routing provider comprises: 
determining that the first cost value and the second cost value do not exceed than the maximum cost value identified by the first set of criteria.  (Hultgren: Col. 10, Lns. 5-15 (The bid message developed by bid processor 220 includes the quality parameters which the intermediate node proffers for the solicited link. In determining these parameter for development of the bid message, bid processor 220 sends inquiries to each of statistical analyzer 230, traffic manager/scheduler 232, and bit error rate tester 234. Traffic manager/scheduler 232 is consulted to determine minimum bandwidth (MinBW-B) available on the link; a maximum cost per minute (MaxCPM-B) for the link); Col. 5, Ln. 56 through Col. 6, Ln. 5; Col. 10, Lns. 36-55 (Event E8 shows QSC server 20 constructing a connection parameter table. An example of a connection parameter table for the present illustrated example is shown in TABLE 4. In the present example, the first link (L1-0) and last link (either L3-0 or L6-0) of each potential connection meet all prescribed quality connection parameters.)
The motivation for applying the known techniques of Hultgren to the teachings of Zonoun is the same as that set forth above, in the rejection of Claim 6.

As per claim 8, Zonoun/Hultgren teach the invention of claim 7 as set forth above.  Additionally, Zonoun/Hultgren wherein gathering the first bid provided by the first routing provider and the second bid provided by a second routing provider further comprises: 
determining that a third cost value associated with a third bid exceeds the maximum cost value identified by the first set of criteria, the third bid value being excluded from a set of bids gathered for potential selection to deliver the first message, the set of bids gathered for potential selection to deliver the first message including the first bid and the second bid.  (Hultgren: Col. 10, Lns. 5-15 (The bid message developed by bid processor 220 includes the quality parameters which the intermediate node proffers for the solicited link. In determining these parameter for development of the bid message, bid processor 220 sends inquiries to each of statistical analyzer 230, traffic manager/scheduler 232, and bit error rate tester 234. Traffic manager/scheduler 232 is consulted to determine minimum bandwidth (MinBW-B) available on the link; a maximum cost per minute (MaxCPM-B) for the link); Col. 5, Ln. 56 through Col. 6, Ln. 5; Col. 9, Lns. 6-25 (As it turns out in the present scenario, of the links for which extant parameters are known (e.g., for which parameters are entered in link current status database 85) only link L2-5 satisfies the connection quality parameters specified by computer 30-1. Such being the case, link L2-5 is labeled a "qualified" link. Links L4-5 and L5-6 meet all prescribed connection quality parameters except the cost per minute connection parameter. Non-satisfying links, and links for which information is not yet available, are referred to as "non-qualified" links. In the present case, QSC server 20 cannot entirely form the connection using acceptable or qualified links within link current status database 85. Accordingly, as depicted by event E6, QSC server 20 sends solicitations for bids to intermediate nodes connected to each of the unqualified links listed in route map database 84 for the desired potential connection.)
The motivation for applying the known techniques of Hultgren to the teachings of Zonoun is the same as that set forth above, in the rejection of Claim 6.

As per claims 16-18, these claims are substantially similar to claims 6-8, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625            

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625